 Information to identify the case:
 Debtor
                Mezz57th LLC                                                               EIN:   82−2035903
                Name

 United States Bankruptcy Court     Southern District of New York                           Date case filed for chapter:       11      5/29/20

            20−11316−shl
 Case number:

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20




For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office and the office of the U.S. Trustee cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Mezz57th LLC


  2. All other names used in the aka John Barrett
     last 8 years


  3. Address                                  36 E 57th Street
                                              New York, NY 10022

  4. Debtor's attorney                        Vincent J. Roldan                                          Contact phone 212−575−7900
       Name and address                       Ballon Stoll Bader & Nadler P.C.
                                              729 Seventh Avenue, 17th Floor                             Email: vroldan@ballonstoll.com
                                              New York, NY 10019

  5. Bankruptcy trustee                       Charles N Persing
                                                                                                         Contact phone 347−637−0489
      Name and address                        Bederson LLP
                                              347 Mount Pleasant Avenue                                  Email: cpersing@bederson.com
                                              West Orange, NJ 07052

  6. Bankruptcy clerk's office                                                                            Office Hours: Monday − Friday 8:30 AM − 5:00
                                              One Bowling Green                                           PM
       Documents in this case may be filed    New York, NY 10004−1408
      at this address.
      You may inspect all records filed in                                                                Contact phone 212−668−2870
      this case at this office or online at
                                              Clerk of the Bankruptcy Court:
      www.pacer.gov.                          Vito Genna                                                  Date: 6/4/20

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
Debtor Mezz57th LLC                                                                                                         Case number 20−11316−shl


  7. Meeting of creditors                                                                              Location:
       The debtor's representative must
      attend the meeting to be            June 25, 2020 at 02:00 PM                            Teleconference *ONLY*, Contact UST's
      questioned under oath.                                                                   Office for direction,
      Creditors may attend, but are not
      required to do so.                  The meeting may be continued or adjourned to a later https://www.justice.gov/ust−regions−r02
                                          date. If so, the date will be on the court docket.




  8. Proof of claim deadline                  Deadline for filing proof of claim:                          Not yet set. If a deadline is set, the court will
                                                                                                           send you another notice.
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.
                                              All Proofs of Claim must be filed electronically on the Court's website or mailed to the
                                              court at the address listed in section 6 .

                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                              plan. You may file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                              can explain. For example, a secured creditor who files a proof of claim may surrender important
                                              nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                   If 523(c) applies to your claim and you seek to have it exempted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint.
       The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.


                                               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                               have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                              generally remain in possession of the property and may continue to operate the debtor's business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying thefiling fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                  Notice of Chapter 11 Bankruptcy Case                            page 2
